 
Exhibit 10.24
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT is made and entered into as of the 27th day of July,
2001 by and between THE PANTRY, INC., a Delaware corporation (the “Corporation”)
and Gregory Tornberg. (the “Employee”).
 
W I T N E S S E T H:
 
WHEREAS, the Corporation desires to employ Employee as Director Gas
Administration & Marketing (the “Position”) on the terms and conditions
hereinafter set forth, and Employee is desirous of accepting said employment.
 
NOW, THEREFORE, in consideration of the employment of Employee, the mutual terms
and conditions set forth below, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows:
 
1.    Employment.    Subject to the terms and conditions of this Agreement, the
Corporation agrees to employ the Employee in a full time capacity to serve in
the Position. Employee will carry out such duties and have such responsibilities
as would normally be carried out by the Position in the Corporation, subject to
the control of and in accordance with the directives and policies of the Board
of Directors of the Corporation. The employment of Employee shall be on a
full-time basis, but the Employee may be an investor or otherwise have an
interest in other businesses, partnerships and entities so long as the other
activities of the Employee do not interfere with the performance of his duties
hereunder and so long as such other businesses, partnerships and entities do not
cause the Employee to violate the non-competition restrictions of this
Agreement, and so long as Employee discloses all such activities to the Board of
Directors of the Employer.
 
2.    Term.    The Term of this Agreement shall be from July 27, 2001 until
April 30, 2002.
 
3.    Compensation.    The Corporation shall provide Employee with an annual
salary equal to $115,000.00 payable in equal monthly installments, or such other
schedule established by the Corporation. The annual salary may, at the option of
the Board of Directors, be subject to annual increases upon review by the Board
of Directors.
 
4.    Bonus Program and Other Benefits.    Employee shall be eligible to
participate in a manner commensurate with other senior management employees of
the Corporation in all benefits or other programs available, to the extent such
exist or are sponsored by the Corporation and subject to the terms, conditions
and eligibility requirements of any such benefit plan or program, some of which
are in the discretion of the plan administrator, provided that Employee shall be
entitled to three weeks paid vacation per year. Without limiting the generality
of the foregoing, Employee shall be entitled to participate in any bonus
programs instituted by the Corporation, and any bonuses shall be in addition to
the compensation provided for in section 3 hereof.



--------------------------------------------------------------------------------

 
5.    Employment Termination Prior To Change In Control.
 
5.1    Termination By The Corporation.    Prior to a Change in Control (as
defined in Section 6.1 hereof), the Corporation may terminate Employee’s
employment upon the occurrence of any of the following:
 
(a)    At the election of the Corporation for “Cause,” immediately upon written
notice by the Corporation to Employee. For the purpose of this Section 5.1(a),
Cause for termination shall be deemed to exist in the event of: (A) the willful
and continued failure by Employee to substantially perform his duties with the
Corporation after instruction by the Corporation to do so, (B) conduct by the
Employee which is demonstrably and materially injurious to the Corporation,
monetarily or otherwise, or (C) the conviction of Employee of, or the entry of a
pleading of guilty or nolo contendere by Employee to, any crime involving moral
turpitude or any felony.
 
(b)    Upon the death or Disability of Employee. As used in this Section 5, the
term “Disability” shall mean the inability of Employee, due to a physical or
mental disability, for a period of 180 days, during any consecutive 12-month
period to perform satisfactorily the services contemplated under this Agreement
as determined by the Company in its reasonable discretion and in accordance with
applicable law.
 
(c)    At the election of the Corporation at any time, subject to the provisions
of Section 5.3(b).
 
5.2    Termination By The Employee.    The Employee may terminate his employment
upon 30 days’ notice to the Corporation.
 
5.3    Effect of Termination Prior To Change In Control.
 
(a)    In the event Employee’s employment is terminated for Cause pursuant to
Section 5.1(a) or should the Employee terminate his employment pursuant to
Section 5.2, the Corporation shall pay to Employee the compensation and benefits
otherwise payable to him under Section 2 through the last day of his actual
employment by the Corporation.
 
(b)    Should Employee’s employment be terminated by the Corporation pursuant to
Section 5.1(c), the Employee shall be entitled to salary continuance for the
longer of the balance of the Term of this Agreement or one year from the date of
the termination of his employment at his then-applicable salary level until such
time as Employee engages in other employment, after which Employee shall receive
the difference, if any, between his salary level with the Corporation and his
new salary. This provision shall survive the expiration of the Term of this
Agreement and shall become void only upon a Change in Control as set forth in
paragraph 6 of this Agreement.
 
(c)    If Employee’s employment is terminated by death or because of Disability
pursuant to Section 5.1(b), the Corporation shall pay to the estate of the
Employee or to



2



--------------------------------------------------------------------------------

Employee, as the case may be, the compensation and benefits which would
otherwise be payable to Employee up to the end of the month in which the
termination of his employment because of death or Disability occurs.
 
6.    Employment and Termination Subsequent To A Change in Control.
 
6.1    Definition of Change in Control.    For purposes of this Agreement, a
“Change in Control” shall mean a change in the Board of Directors of the
Corporation such that representatives of Freeman, Spogli & Co., Incorporated and
Chase do not have voting control.
 
6.2    Termination Following Change In Control.    Unless Employee’s employment
is terminated:
 
(A) because of Employee’s death or Disability (as defined in Section 6.2(i)),
 
(B) by the Corporation for Cause as defined in Section 6.2(ii),
 
(C) by Employee other than for Good Reason as defined in Section 6.2(iii),
 
then, upon termination of Employee’s employment subsequent to a Change of
Control, Employee shall be entitled to salary continuance and health insurance
benefits for a period of two years from the date of the termination of his
employment at his then-current salary and benefits level, until such time as
Employee engages in other employment, after which Employee shall receive the
difference, if any, between his salary level with the Corporation and his new
salary. This provision shall survive the expiration of the Term of this
Agreement.
 
(i)    Disability.    If Employee is “Disabled” as defined in Section 5.1(b) and
within thirty (30) days after written notice of termination is given he shall
not have returned to the full-time performance of his duties, Employee’s
employment may be terminated.
 
(ii)    Cause.    Termination by the Corporation of Employee’s employment for
“Cause” shall mean termination upon the conviction of Employee of, or the entry
of a pleading of guilty or nolo contendere by Employee to, any crime involving
moral turpitude or any felony.
 
(iii)    Good Reason.    Employee shall be entitled to terminate his employment
for Good Reason. For purposes of this Agreement, “Good Reason” shall mean (1)
during the twelve (12) month period following a Change in Control, actions by
the Corporation which prevent Employee from being able to discharge his duties
effectively, or (2) without Employee’s express written consent, the occurrence
after a Change in Control of any of the following circumstances:
 
(A)    the assignment to Employee of any duties inconsistent (except in the
nature of a promotion) with the position in the Corporation that he held
immediately prior to the Change in Control or a substantial adverse alteration
in the nature or status of his position or responsibilities or the conditions of
his employment from those in effect immediately prior to the Change in Control;



3



--------------------------------------------------------------------------------

 
(B)    a reduction by the Corporation in Employee’s annual base salary;
 
(C)    the Corporation’s requiring Employee to be based outside of the State of
North Carolina;
 
(D)    the failure by the Corporation to pay to Employee any portion of his
current compensation or compensation under any deferred compensation program of
the Corporation within seven (7) days of the date such compensation is due;
 
(E)    the failure by the Corporation to continue in effect any material
compensation or benefit plan in which Employee participates immediately prior to
the Change in Control unless an equitable arrangement (embodied in an ongoing
substitute or alternative plan) has been made with respect to such plan, or the
failure by the Corporation to continue the Employee’s participation therein (or
in such substitute or alternative plan) on a basis not materially less
favorable, both in terms of the amount of benefits provided and the level of his
participation relative to other participants, than existed at the time of the
Change in Control;
 
(F)    the failure by the Corporation to continue to provide Employee with
benefits substantially similar to those enjoyed by him under any of the
Corporation’s plans in which he was participating at the time of the Change in
Control, the taking of any action by the Corporation which would directly or
indirectly materially reduce any of such benefits or deprive Employee of any
material fringe benefit enjoyed by him at the time of the Change in Control, or
the failure by the Corporation to provide Employee with a minimum of three weeks
paid vacation per year;
 
(G)    the failure of the Corporation to obtain a satisfactory agreement from
any successor to assume and agree to perform this Agreement, as contemplated in
Section 11 hereto.
 
Employee’s continued employment shall not constitute consent to, or a waiver of
rights with respect to, any circumstance constituting Good Reason hereunder.
 
7.    Covenants.
 
a.    Non-Competition Covenant.    During Employee’s employment and extending
through the period in which Employee is receiving severance benefits, Employee
shall not, either individually or on behalf of another, directly or indirectly,
as employer, employee, owner, stockholder, independent contractor, agent, or
otherwise enter into or in any manner participate in the convenience store
business in North Carolina, South Carolina, Tennessee, Kentucky or Indiana or
within any other state in which the Corporation or its affiliates operate ten
(10) or more convenience stores upon the date of termination of employment.
 
b.    No Interference with Employees.    Employee agrees that during Employee’s
employment and extending through the period in which Employee is receiving
severance benefits, Employee will not directly or indirectly, request or induce
any other



4



--------------------------------------------------------------------------------

employee of the Corporation to: (i) terminate employment with the Corporation,
or (ii) accept employment with another business entity, or (iii) become engaged
in the convenience store business in competition with the Corporation.
 
c.    Trade Secrets; Confidential Information.
 
i.    General.    Employee recognizes and acknowledges that Employee will have
access to certain highly sensitive, special, unique information of the
Corporation that is confidential or proprietary. Employee hereby covenants and
agrees not to use or disclose any Confidential Information (as hereinafter
defined) or trade secrets except to authorized representatives of the
Corporation or except as required by any governmental or judicial authority;
provided, however, that the foregoing restrictions shall not apply to items
that, through no fault of Employee’s, have entered the public domain.
 
ii.    Confidential Information.    For purposes of this Agreement,
“Confidential Information” means any data or information with respect to the
business conducted by the Corporation on the date of this Agreement, other than
trade secrets, that is material to the Corporation and not generally known by
the public. To the extent consistent with the foregoing definition, Confidential
Information includes without limitation: (A) reports, pricing, sales manuals and
training manuals, selling and pricing procedures, and financing methods of the
Corporation, together with any techniques utilized by the Corporation in
designing, developing, manufacturing, testing or marketing its products or in
performing services for clients, customers and accounts of the Corporation; and
(B) the business plans and financial statements, reports and projections of the
Corporation.
 
iii.    Ownership Return.    Employee acknowledges that all trade secrets and
Confidential Information are and shall remain the sole, exclusive and valuable
property of the Corporation and that Employee has and shall acquire no right,
title or interest therein. Any and all printed, typed, written or other material
which Employee may have or obtain with respect to trade secrets or Confidential
Information (including without limitation all copyrights therein) shall be and
remain the exclusive property of the Corporation, and any and all material
(including any copies) shall, upon request of the Corporation, be promptly
delivered by Employee to the Corporation.
 
d.    Validity of Covenants.    Employee agrees that the restrictive covenants
contained in this Agreement are reasonably necessary to protect the legitimate
business and other interests of the Corporation, are reasonable with respect to
time and territory, and do not interfere with the interests of the public.
 
e.    Specific Performance.    Employee agrees that a breach or violation of any
of the covenants under this Agreement will result in immediate and irreparable
harm to the Corporation in an amount which will be impossible to ascertain at
the time of the breach or



5



--------------------------------------------------------------------------------

violation and that the award of monetary damages will not be adequate relief to
the Corporation. Therefore, the failure on the part of Employee to perform all
of the covenants established by this Agreement shall give rise to a right of the
Corporation to obtain enforcement of this Agreement in a court of equity by a
decree of specific performance or other injunctive relief. This remedy, however,
shall be cumulative and in addition to any other remedy the Corporation may
have.
 
8.    Notices.    Any and all notices, designations, consents, offers,
acceptances, or any other communications provided for herein shall be given in
writing and shall be deemed given three (3) days after the date postmarked if
sent by first class, United States mail or by registered or certified mail,
return receipt requested; or on the date actually received if sent by express
mail or other similar overnight delivery or if hand delivered, which shall be
addressed to the Corporation at its principal office and to the Employee at his
last address as shown on the records of the corporation.
 
9.    Governing Law.    This Agreement shall be subject to and governed by the
laws of the State of North Carolina.
 
10.    Invalid Provision.    The invalidity or unenforceability of any
particular provision of this Agreement shall not affect the other provisions
hereof, and this Agreement shall be construed in all respects as if such invalid
or unenforceable provision were omitted.
 
11.    Binding Effect.    This Agreement shall be binding upon and inure to the
benefit of the Corporation and Employee and the Corporation’s successors and
assigns. Employee may not assign his rights or delegate his obligations
hereunder.
 
12.    Entire Agreement.
 
a.    This Agreement constitutes the entire agreement among the parties with
respect to the subject matter hereof and supersedes any and all other
agreements, either oral or in writing, among the parties hereto with respect to
the subject matter hereof.
 
b.    This Agreement may not be changed orally, but may be amended, revoked,
changed or modified at any time by a written agreement executed by the Employee
and the Corporation.



6



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Agreement has been duly executed on the day and year
set forth above.
 
THE PANTRY, INC.
 
By:
 
/s/    PETER J. SODINI        
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

   
Peter J. Sodini
Title:
 
President and Chief Executive Officer
         
/s/    GREGORY TORNBERG        
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
.



7